Citation Nr: 0005303	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-17 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for residuals 
of multiple shrapnel fragment wounds of the left leg and 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
increased (compensable) rating for his service-connected 
residuals of multiple shrapnel fragment wounds of the left 
leg and knee.  The veteran filed a timely appeal to this 
adverse determination.

The Board notes that in October 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
residuals of multiple shrapnel fragment wounds of the left 
leg and knee from noncompensable to 10 percent.  The Board 
notes that in a claim for an increased rating, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 10 percent rating for his shrapnel wound 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (1999).  Therefore, the issue 
of an increased rating for residuals of multiple shrapnel 
fragment wounds of the left leg and knee remains in appellate 
status.

When this matter was previously before the Board in July 1999 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of multiple shrapnel fragment 
wounds of the left leg and knee are currently manifested by 
fatigue and fatigue-pain after moderate use, definite 
weakness in comparative tests, and occasional numbness, 
showing a moderate muscle disability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of multiple shrapnel fragment wounds of the 
left leg and knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.73, 
Diagnostic Code 5314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for his service-
connected residuals of multiple shrapnel fragment wounds of 
the left leg and knee is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's disorder have been 
properly developed.  No further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the veteran's claim for an increased 
rating for residuals of multiple shrapnel fragment wounds of 
the left leg and knee includes his service medical records, 
which are negative for any medical evidence of complaints or 
diagnoses of, or treatment for, shrapnel wounds of the left 
leg.  However, there is some indication that these records 
are incomplete.  In addition, the Board notes that in the 
veteran's March 1971 report of medical history, he stated 
that he was wounded in Vietnam in July 1970.  No statement 
regarding the type of injury was provided, and the examiner 
noted that there were "no sequelae."  The veteran's 
separation examination, also dated in March 1971, did not 
note the presence of any abnormalities.  

The Board notes that despite the lack of evidence of 
treatment for shrapnel wounds in service, the RO granted 
service connection for residuals of multiple shrapnel 
fragment wounds of the left leg and knee in a rating decision 
dated in September 1978.  At that time, the RO determined 
that, in view of the fact that the veteran had been awarded 
the Purple Heart Medal, service connection for shell fragment 
wound scars was conceded.

The Board notes that the veteran also had subsequent service 
in the Ohio Army National Guard, and the medical records from 
this period of service do contain some references to shrapnel 
wounds.  At the time of enlistment in March 1979, the veteran 
noted in a report of medical history that he was injured on 
February 19, 1969 in Vietnam when he stepped on a land mine, 
wounding his left leg.  He also noted that he had been 
hospitalized before for several injuries, but did not list 
these shrapnel wounds as having been an injury which required 
hospitalization.  In addition, a commissioning examination 
dated in March 1984 noted that the veteran had a shrapnel 
scar on the left lower leg.  This report did not indicate the 
origin of this scar or any symptomatology attributable 
thereto.  In this regard, the Board notes that the veteran's 
service medical records from his period of active duty do 
indicate that in March 1969, the veteran was treated at 
Ireland Army Hospital in Kentucky after having hurt his left 
leg.  However, at that time the treating physician stated 
that the veteran had injured his left leg three weeks earlier 
when he hit his left lower leg.  The examiner diagnosed 
cellulitis.

Relevant post-service evidence includes the report of a VA 
examination conducted in August 1978.  At that time, the 
veteran reported that in 1969 he received multiple shrapnel 
fragment wounds to the left leg.  He stated that there were 
no fractures.  He reported that the wounds were debrided and 
dressed, and he was then returned to duty.  He indicated that 
the wounds healed slowly but were "o.k."  He complained of 
recurrent pains and stiffness to the left knee since that 
time, with no swelling.  He stated that his left knee 
"popped" two years earlier and hurt for a while.  He 
reported no buckling or locking, and did not wear a knee 
brace or support.  He complained of numbness in the left leg 
when the leg bothered him, and slight swelling along the 
shin.  He also noted that his left ankle sprained easily, but 
he did not think that this was related to his shrapnel 
fragment wounds.  

Physical examination revealed multiple well-healed shrapnel 
fragment wounds, with several one-half inch scars, including 
one over the patella and four or five over the anterior 
aspect of the shin.  All were non-tender, and the left knee 
was "negative," save for the old scars and slight 
crepitation on motion.  There was no instability, and a full 
range of motion.  The left thigh measured one-half inch less 
in circumference than the right.  His gait was normal.  X-ray 
examinations of the left leg and the left knee were negative 
for any evidence of any gross abnormalities.  The examiner 
diagnosed residuals of multiple shrapnel fragment wounds to 
the left leg and knee.

Also relevant is the report of a VA examination conducted in 
January 1997.  At that time, the veteran reported that he was 
injured in service when the tank he was riding in hit a land 
mine.  He stated that the force of this explosion threw him 
backwards, and some metal shards hit his body.  He reported 
that he received treatment locally at the time of this 
accident, and was never evacuated or hospitalized.  He stated 
that his only residual at present was the presence of some 
scars on his left leg.

At the time of examination, he complained of decreased 
sensation along the lateral outer aspect of his left thigh.  
He stated that this caused no alteration in his activity and 
had not affected his health in any way.  On examination, he 
was found to have three scars on his left leg secondary to 
his shrapnel wounds.  The first was a three centimeter 
horizontal scar on his left knee.  The second was a two and 
one-half centimeters by one and one-half centimeters scar in 
the medial aspect of the tibial spine just below the knee, 
where there appeared to have been some loss of tissue.  This 
had filled in, and there was no functional deficit associated 
with the scar.  The third scar was a three centimeter by two 
centimeter scar over the midshaft of the anterior tibia, 
which also appeared to have had some tissue loss but was 
well-healed, with no functional deficit.  In addition, there 
was a two centimeters by three centimeters T-shaped scar over 
the proximal aspect of the left hip.  The scars had no keloid 
formation, adherence, or herniation.  There was also no 
evidence of inflammation, swelling, problems with vascular 
supply, or ulceration of any of the scars.  The two scars 
over the tibia of the left leg were slightly depressed 
compared to the adjacent skin.  There was no evidence of any 
tenderness or pain on examination.  The examiner stated that 
there was no limitation of function of any part associated 
with these scars.  The examiner diagnosed four shrapnel 
scars, three on the left leg and one on the left hip.

In November 1997, the veteran testified at a hearing before 
an RO hearing officer.  At that time, he stated that in cold 
weather his scars itched and became uncomfortable when 
exposed to cold air.  He also stated that the knee joint was 
becoming stiff, and was painful when he walked.  He stated 
that his job involved extensive driving, and that after 
driving and walking all day he had to elevate his left leg to 
lessen the discomfort and pain, which he described as a 
"tightening up" of the muscles.  He also testified that he 
thought his scars were disfiguring, and that he did not wear 
shorts unless he had to.

In July 1999, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board noted 
that the examiner who performed the January 1997 VA 
examination focused his examination on the veteran's scars 
and their impact on the veteran's functioning.  However, 
during the veteran's hearing, he also complained of problems 
with the knee joint and pain in the left leg.  The Board thus 
instructed the RO to schedule the veteran for a new VA 
examination to determine the nature and severity of the 
veteran's residuals of multiple shrapnel fragment wounds of 
the left leg and knee, including any related muscle 
disability, neurological involvement, and joint 
symptomatology. 

Therefore, in September 1999 the veteran underwent another VA 
examination.  At that time, the examiner reported that he had 
reviewed the veteran's claims file.  The veteran reported 
that he had a great deal of stiffness in the left leg when he 
got out of the car after driving for two or three hours for 
his job.  He also complained of numbness of the left 
anterolateral aspect of the thigh, which was about eight 
inches below the shrapnel wound of the anterior iliac crest.  
He also complained of numbness on the medial aspect of the 
left calf below the shrapnel wounds of the left lower leg.  
He reported that this numbness was not constant, but often 
occurred after prolonged sitting.  He also complained of pain 
in the left heel, and a catching sensation in the left knee.  
He reported that these symptoms were not present in his right 
heel or right knee.  He also stated that his left knee 
swelled after driving six to seven hours, and caused him to 
walk with a limp and drag his leg when he first got out of 
the car after a long drive.  Finally, he also reported that 
his left leg became tired before the right leg, and that he 
could not use it to push off in sports the way he used to.  

On examination, there were no through-and-through wounds.  
The examiner essentially made the same findings regarding the 
veteran's scars as the previous examiner, including findings 
of non-tender, non-adherent scars which were slightly 
depressed.  The veteran did report some tenderness along the 
medial aspect of the left patella.  The veteran exhibited 
left knee flexion to 123 degrees, and extension to zero 
degrees.  He had decreased strength in the left leg compared 
to the right, and had difficulty pushing up against 
resistance in the left leg.  The muscle mass in the left leg 
was also less than on the right, with the right thigh muscle 
measuring 56 centimeters six inches above the patella, and 
the left thigh muscle measuring 54 centimeters six inches 
above the patella.  In addition, the right calf measured 45.5 
centimeters at its widest point, while the left calf measured 
43.8 centimeters at its widest point.  The left knee was also 
noted to be stable medially and laterally, and McMurray and 
drawer tests were negative.  A small amount of fluid was 
noted to be in the joint.  Following clinical and x-ray 
examinations, the examiner diagnosed the following disorders:  
shrapnel wounds of the left leg, with no evidence of residual 
shrapnel; intermittent numbness of the left thigh and left 
calf on prolonged sitting, with decreased strength and muscle 
mass in the upper and lower left leg compared to the right; 
faint scars from shrapnel wounds of the left anterior iliac 
crest, the left knee, and two wounds of the left lower leg 
along the tibial spine; and degenerative joint disease of the 
patellofemoral joint, as evidenced by examination and x-ray.

As an initial rating matter, the Board notes that the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997.  
62 Fed. Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.45 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed. 
Reg. No. 106, 30235-30237.  Although these amendments have 
not resulted in any substantive changes in the manner in 
which disability due to muscle injuries is rated, the Board 
notes that the RO did consider the revised regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization. There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound. The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

The veteran's service-connected residuals of a shell fragment 
wound have been evaluated as 10 percent disabling by analogy 
to the provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5314, pursuant to which the severity of injury to the muscles 
of Group XIV is evaluated.  DC 5314 states that Muscle Group 
XIV includes those muscles responsible for extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial band, 
postural support of the body, and synchronizing the hip and 
the knee, acting in conjunction with the hamstrings.  Muscles 
listed as part of this group include the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  Pursuant to this code, 
a noncompensable (zero percent) rating is warranted if 
impairment of this muscle group is slight.  If it is 
moderate, a 10 percent rating is warranted.  If it is 
moderately severe, a 30 percent rating is warranted.  
Finally, if the impairment is severe, a 40 percent rating is 
warranted.

A review of the evidence detailed above reveals that the 
veteran sustained several shrapnel wounds to the left leg, 
which are currently healed.  The evidence indicates that the 
wounds are not through-and-through.  Neither examiner noted 
whether the wounds were "deep penetrating" in nature.  
However, the wounds clearly involved muscle injury, and 
indeed appear to have caused minimal muscle loss at the entry 
sites.  In any case, the left leg has objectively been 
demonstrated to have less overall muscle mass than the right 
leg, both at the thigh level and the calf level, and has 
objectively been shown to have decreased strength when 
compared to the right leg.  In addition, the veteran has 
provided testimony, which the Board finds credible, that his 
left leg tires easily, particularly following extended 
periods of driving or walking, and experiences occasional 
numbness.  The Board finds that this symptomatology, when 
viewed as a whole, more closely corresponds to the moderate 
level of muscle disability contemplated by a 10 percent 
rating under DC 5314.

However, the Board finds that the evidence does not indicate 
that the veteran's shrapnel wound residuals approximate the 
moderately severe level of disability contemplated by a 20 
percent rating.  There is no evidence that the veteran's 
injuries required a "a prolonged period" of hospitalization 
in service for treatment.  On the contrary, while the 
veteran's service medical records appear to be incomplete, 
the veteran himself stated at the time of the VA examination 
in January 1997 that he was not hospitalized for this injury 
in service at all, but rather was treated locally in the 
field.  Furthermore, there is no evidence that the veteran 
has been rendered unemployable due to an inability to keep up 
with work requirements, since he reportedly works full-time 
as a salesperson, and is able to travel extensively for his 
job.  Finally, while the evidence does show some minimal 
muscle loss and atrophy and the Board notes that visible or 
measurable atrophy is a sign a severe muscle damage, there is 
no evidence of moderate loss of deep fascia, muscle 
substance, or normal firm muscle resistance and the damage to 
the relevant muscles appears to have been minimal.  While it 
does appear that some muscle tissue was lost at the wound 
sites, the examiner who performed the January 1997 VA 
examination noted that these areas had since "filled in," 
with no current functional deficits.  Therefore, a higher 
rating under the criteria of DC 5314 is not warranted by the 
evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  In this regard, the Board notes that the veteran was 
previously rated under 38 C.F.R. § 4.118, DC 7804, pursuant 
to which the severity of superficial scars which are tender 
and painful on objective demonstration is evaluated.  
However, as a 10 percent rating is the only, and therefore 
the highest, rating contemplated by this code, a higher 
rating under DC 7804 is not available.  

In light of the diagnosis of left knee degenerative joint 
disease, the Board has also considered the application of 38 
C.F.R. § 4.71a, DC 5003, pursuant to which the severity of 
arthritis is evaluated.  This code provides that degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
Given the fact that the veteran has not been shown to suffer 
from any limitation of extension of his left leg and from 
only very slight (17 degrees) limitation of flexion of the 
left leg, a rating in excess of 10 percent is not warranted 
under the schedular criteria of either DC 5260 or 5261.  Even 
with consideration of any additional limitation of motion of 
the left leg imposed by pain, the Board does not find that an 
increased evaluation would be in order under these diagnostic 
codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Similarly, the Board finds no 
basis for an award of an evaluation in excess of 10 percent 
based on damage to a peripheral nerve.  See 38 C.F.R. 
§ 4.124a (1999). 

The Board has considered the contention of the veteran's 
service representative, as set forth in the January 2000 
Statement of Accredited Representative in Appealed Case, that 
the veteran is entitled to a higher evaluation under that 
provision of DC 5003 which permits a 20 percent rating in 
those cases were there is no limitation of motion, but where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  However, as the evidence only 
shows arthritis of one joint, i.e., the left knee, the 
application of this provision would not result in a higher 
rating.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's residuals 
of multiple shrapnel fragment wounds of the left leg and 
knee.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for the veteran's residuals 
of multiple shrapnel fragment wounds of the left leg and knee 
is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

